internal_revenue_service number release date cc dom fs it a tl-n-3004-99 uilc internal_revenue_service national_office field_service_advice date memorandum for from deborah a butler assistant chief_counsel cc dom fs subject entitlement to use sec_1341 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b year year product a year product b year product c year product d x issues whether sec_1341 applies to payments made by a to settle various actions brought on behalf of the united_states government for alleged overcharges and violations of federal statutes including the false claims act whether sec_1341 precludes a’s use of sec_1341 with respect to items included in gross_income in prior years attributable to the sale of property held by a primarily_for_sale_to_customers in the ordinary course of its business conclusions sec_1341 requires an appearance of an unrestricted right to income this requirement is not met where repayment of the income item is necessitated by fraud or intentional wrongdoing which is apparantly the case with each settlement discussed infra if a were not otherwise precluded from using sec_1341 the inventory exception would bar its use for settlement sec_1 and facts a has submitted claims for refund for some of the taxable years between year and year claiming tax benefits under sec_1341 relating to payments made to settle various lawsuits filed by or on behalf of the united_states government and to settle claims in which a made voluntary disclosures of wrongdoing former employees and the government alleged that a engaged in various deceptive practices regarding contracts for manufactured goods a subsequently entered into numerous settlement agreements with the u s both to settle the various allegations of wrongdoing as well as allegations of wrongdoing voluntarily disclosed by a and not related to a lawsuit there were approximately x settlement agreements between a and the u s we will discuss five of the settlement agreements which are a fair representation of all of them all of the lawsuits and voluntary disclosures to be discussed occurred between year and year the prohibited practices at issue took place between year and year settlement a lawsuit was filed against a under the provisions of the false claims act a manufactured and sold product a and was required to comply with a rigorous testing program to ensure product reliability the complaint alleged a knowingly falsified testing information and submitted fabricated test results to the government to cover up the routine failures under the mandatory testing an amended complaint alleged a’s misuse of marks owned by the u s and protected by the lanham act specifically a sold a number of product a bearing a registered mark owned by the u s and the use of the mark by entities such as a represents that the goods were manufactured in accordance with standard government specifications thus a sold product a representing that it was appropriately tested in addition a knowingly falsified testing information and submitted fabricated test results and of course failed to report the occurrence of many failures and such failures were required to be reported to the u s under the terms of a settlement agreement a paid a sum of money and in exchange the u s released a from all claims and causes of action under the false claims act the lanham act and any other statutes or common_law theories the agreement did not constitute an admission by either party settlement this involved another lawsuit filed against a under the provisions of the false claims act the complaint alleged that a in its capacity as either a prime or subcontractor failed to negotiate procurement contracts in good_faith specifically violating the truth in negotiations act the act requires a contractor to submit cost and pricing data to the u s with its contract proposal and to update that information throughout the negotiating process a contract pricing proposal must be submitted and state that the party is providing the government with its best estimate and or its actual costs for work to be performed and certifies that all cost and pricing data is accurate complete and current the complaint alleged that a schemed to defraud the government by falsely representing that the cost estimates were true costs of the work to be done a’s practice was to add to estimated costs various undisclosed amounts termed reserve or negotiation loss factor these added on costs were concealed under the labor cost estimate deemed to be the least likely factor to be questioned by the government thus cost estimates were inflated by substantial amounts a withheld original documentation prepared for developing the true labor cost estimates an amended complaint alleged false estimates of cost and price in all fixed price contracts negotiation of contracts based on false estimates and making claims and receiving payments at inflated prices the cost estimates were alleged to be inflated by the settlement agreement required a to pay a fixed amount to the u s and a was released from liability under various federal statutes and the common_law settlement a in its capacity as either a prime or a subcontractor notified b of certain testing practices for product b sold to the government that did not satisfy applicable specifications a’s own investigation subsequent to an employee’s report determined that a failed to comply with all testing requirements in accordance with specifications for its sales of product b in addition testing reports were falsified and thus a had overcharged for products which failed to meet requirements the parties entered into a settlement agreement whereby a paid the u s a fixed amount and in return the u s compromised any and all statutory or common_law claims the settlement amount was apparently a reimbursement for the overcharges on sales of product b settlement a sought admission into the voluntary disclosure program administered by b the voluntary disclosure report revealed a discrepancy in material handling procedures involving product c product c had been approved by a’s engineers for installation even though it did not satisfy all of the product c specifications and this practice violated requirements of the government contracts in a settlement agreement a agreed to pay the u s a fixed amount and to conduct a recall screening and repair of all units alleged to be not in conformity with contract requirements accordingly the government released a from all claims and causes of action under either statutory or common_law settlement suit was filed against a alleging that a failed to properly establish and maintain a property management system over government furnished property thereby misappropriating product d which it was hired to repair a’s contract required it to establish and maintain a property administration system to fully account for and trace all government parts sent to a for repairs a invoiced the government for the full contract fee knowing that it had not provided all of the work and services required under the contracts namely properly establishing and maintaining a property administration system a was supposed to accurately track parts from receipt through repair and ultimate return of the repaired part a was simultaneously involved in repair work for commercial customers when parts were shipped to a they were accompanied by forms specifying the quantity and type of parts being shipped when government parts were used to make commercial repairs procedures existed to document the borrowing so that they were properly replaced and accounted for a used government parts for commercial repairs without replacing them and in addition a’s employees stole government parts and sold them to private companies or distributors of such parts a was aware that there were shortages in the parts on hand and a concealed such shortages from the government by destroying and altering government forms the settlement agreement released a from all statutory or common_law claims provided that a expressly denied all allegations and provided for the payment of a fixed amount of money to the government law sec_1341 was enacted to eliminate the inequity occasioned by such claim of right cases as 286_us_417 and 340_us_590 in north american the supreme court held that if a taxpayer receives earnings under a claim of right without restriction as to its disposition it has received income which it is required to report even though it may later be adjudged liable to restore it u s pincite sec_1341 enables taxpayers to ameliorate the sometimes harsh result of the claim_of_right_doctrine which requires reporting the income in the year of receipt if it is later determined that the income must be repaid or restored sec_1341 gives taxpayers the ability in the year of restoration to put themselves in the same position as if the income had never been reported the legislative_history of sec_1341 indicates that it was enacted to adequately compensate a taxpayer for the tax it paid for a prior year when it subsequently has been obliged to restore amounts included in gross_income in the prior year because it appeared that it had an unrestricted right to such amount h_r rep no 83d cong 2d sess s rep no 83d cong 2d sess see also cong rec s22531 daily ed date statement of senator kerr thus the purpose of sec_1341 was to place such a taxpayer at least in no worse a tax position than he would have been had he never received the income originally revrul_72_551 1972_2_cb_508 sec_1341 provides that if an item was included in gross_income for a prior taxable_year or years because it appeared that the taxpayer had an unrestricted right to such item and a deduction is allowable for the current taxable_year because it was established after the close of such prior year or years that the taxpayer did not have an unrestricted right to such item and the amount of such deduction exceeds dollar_figure then the tax_liability is the lesser_of i the tax for the taxable_year computed with such deduction or ii the tax for the taxable_year computed without such deduction minus the decrease in tax under ch of the code for the prior year or years that would result solely from the exclusion of such item from gross_income for such prior taxable_year or years sec_1341 therefore enunciates five basic conditions that must be satisfied the item was included in gross_income in a previous taxable_year the inclusion was made under a claim of right and the taxpayer appeared to have an unrestricted right to the item in a later taxable_year the taxpayer is entitled to a deduction on account of the repayment of the item the deduction is allowable because it was established after the close of the year of inclusion that the taxpayer did not have an unrestricted right to the item and the amount of the deduction exceeds dollar_figure sec_1341 provides an exception to sec_1341 sec_1341 does not apply to any deduction allowable with respect to an item which was included in gross_income by reason of the sale_or_other_disposition of stock_in_trade of the taxpayer or other_property of a kind which would properly have been included in the inventory of the taxpayer if on hand at the close of the prior taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business analysis item included under a claim of right did a appear to have an unrestricted right to the item sec_1_1341-1 defines income included under a claim of right to mean an item included in gross_income because it appeared from all the facts available in the year of inclusion that the taxpayer had an unrestricted right to the income this section further notes that sec_1341 requires that it be established after the year of inclusion that the taxpayer did not have an unrestricted right to the item_of_income in the year of inclusion by requiring that it be established that the taxpayer ‘did not have an unrestricted right ’ the statutory language indicates that the lack of the right to the item_of_income must be a condition in existence in the taxable_year of inclusion it is only a determination or establishment that the taxpayer lacks an unrestricted right that occurs after the close of the taxable_year furthermore if the taxpayer’s right to the income is absolute and undermined by facts arising in a year subsequent to the year the income was received the taxpayer does not satisfy the appearance of an unrestricted right test also of course sec_1341 does not apply if a taxpayer has no right whatsoever to income in the taxable_year it is included in the taxpayer’s gross_income nor does it apply if the taxpayer voluntarily pays the income back in a subsequent taxable_year thus for example although the proceeds of embezzlement constitute gross_income in the year of embezzlement they are held without any semblance of entitlement whatsoever and therefore a restoration of embezzled amounts does not come within the general_rule of sec_1341 revrul_68_153 1968_1_cb_371 revrul_65_254 1965_1_cb_50 sec_1341 does not apply to any ill-gotten gains see eg 863_f2d_417 5th cir for example in 574_f2d_1240 5th cir cert_denied 439_us_1072 taxpayer embezzled from his employer repaid the money and sought to take advantage of sec_1341's tax recomputation in holding against the taxpayer the court noted that when the item was embezzled funds it is clear that it could not appear to the taxpayer that he had any right to the funds much less an unrestricted right to them f 2d pincite see also revrul_68_153 supra revrul_65_254 supra similarly in parks v united_states u s t c big_number w d pa the court stated that i f the taxpayer commits fraud to obtain income this court would not accept that such conduct can create the appearance of an unrestricted right to an item_of_income id at big_number based on the facts as we understand them in each instance a entered the settlement due to knowing misconduct reports and tests were falsified cost estimates were inflated products were approved that did not satisfy contract specifications and shortages of parts were concealed from the government fraudulent misconduct by a either willfully or with knowledge of wrongdoing precludes a’s use of sec_1341 revrul_68_153 1968_1_cb_371 sec_1341 requires income inclusion under a claim of right because it appeared from all the facts available in the year of inclusion that the taxpayer had an unrestricted right to the income therefore a’s knowledge that it was violating federal statutes and regulations and or various provisions of its government contracts fails to meet the unrestricted right test and sec_1341 does not apply to any of the settlement payments was the settlement payment deductible because it was established after the year of the item’s inclusion in income that a did not have an unrestricted right to the item sec_1341 requires that there be a legal_obligation to restore the funds before a taxpayer is entitled to use the tax recomputation the code states that it was established that the taxpayer did not have an unrestricted right to such item thus voluntary repayments are outside the scope of sec_1341 647_fsupp_1083 u s d c e d cal the service accepts a settlement in lieu of a judgment as sufficiently involuntary and as meeting the established requirement of sec_1341 in general a payment is considered involuntary for purposes of sec_1341 if the repayment is based on a potential claim that if pursued would be resolved adversely to the taxpayer 44_tc_787 acq 1968_2_cb_2 nevertheless as discussed supra the facts indicate that a cannot use sec_1341 because the settlement payments are due to a’s intentional wrongdoing was the payment in settlement a restoration of the same income item the determining factor when characterizing damages received in the settlement of a claim or cause of action is the nature of the basic claim from which the compromised amount was realized 1_tc_952 aff’d 144_f2d_110 1st cir cert_denied 323_us_779 we agree with your view that a’s payment in settlement is factually related to parts shortages and therefore is not a repayment of the income that a received for repairing product d sec_1341 inventory exception applicable regulations have construed the special rule_of sec_1341 as disqualifying for sec_1341 relief deductions with respect to adjustments of stock_in_trade or similar items made to customers treas reg f provides in part this section is therefore not applicable to sales returns and allowances and similar items a argues that the inventory exception applies only to matters involving sales returns and allowances the argument is not supported by the language of the statute the first sentence of sec_1341 provides that sec_1341 does not apply where a deduction is allowable with respect to an item that was included in gross_income by reason of the sale_or_other_disposition of inventory however the second sentence in sec_1341 provides that this paragraph shall not apply if the deduction arises out of refunds or repayments with respect to rates made by a regulated_public_utility if such refunds are required to be made by the government refunds with respect to public_utility rates do not involve sales returns or allowances therefore it cannot be said that the inventory exception in the first sentence applies only to sales returns and allowances because if it were so the second sentence regarding refunds by regulated public_utilities would be superfluous killeen v united_states u s t c u s d c s d cal involved an income_splitting arrangement in which one party failed to pay over the correct share of the profits to the other party because the correct amount was not paid over the taxpayer later had to restore to his joint venturer money which was due him from the profits once the funds were received by the taxpayer and should have been sent to the other party the funds were no longer considered included in the income of the taxpayer due to the sale_or_other_disposition of stock_in_trade or other_property includible in inventory rather the income at issue was withheld in contravention of an income_splitting agreement consequently in this case the taxpayer was permitted to use sec_1341 the present case does not involve an income_splitting arrangement and is thus distinguishable from killeen also we do not believe that the inventory exception of sec_1341 is limited to situations involving sales returns and allowances and similar items rather the language of sec_1341 is sufficiently broad to encompass other situations not involving sales returns and allowances and similar items the relief provided by sec_1341 should be denied where the deduction arises out of an adjustment made to the stock_in_trade or similar items within the limiting provisions of sec_1_1341-1 inventory_items stock_in_trade accordingly we believe that if a were not otherwise precluded from using sec_1341 the inventory exception would bar its use for settlement sec_1 and each settlement involves products manufactured by a and sold either to the government or in its capacity as a subcontractor to a prime contractor who in turn sold to the government case development hazards and other considerations deborah a butler by
